 



EXHIBIT 10.1
ASSET ACQUISITION AGREEMENT
THIS ASSET ACQUISITION AGREEMENT (the “Agreement”) is made and entered into as
of the 19th day of August, 2005 by and among GLOBAL FOOD TECHNOLOGIES, INC., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter referred to as “GFT”), SOLVIS GROUP, INC., a corporation organized
and existing under the laws of the State of Nevada (hereinafter referred to as
“Solvis”) and BOULEVARD ACQUISITION CORPORATION, a corporation organized and
existing under the laws of the State of Delaware, (hereinafter referred to as
“Boulevard”). Each of GFT, Solvis and Boulevard are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.
RECITALS
     WHEREAS, Boulevard has authorized one hundred million (100,000,000) shares
of capital common stock, with a stated par value of $0.0001 per share, of which
one million eight-hundred sixty thousand (1,860,000) shares are issued and
outstanding as of the date hereof (the “Boulevard Common Stock”) and twenty
million (20,000,000) shares of preferred stock, with a stated par value of
$0.0001 per share, of which no shares are issued and outstanding as of the date
hereof (the “Boulevard Preferred Stock”); and
     WHEREAS, Boulevard is a corporation, the common stock of which is not
publicly traded; and
     WHEREAS, Solvis is the controlling shareholder of Boulevard; and
     WHEREAS, GFT is a biotechnology company engaged in the research and
development of a variety of proprietary methods and technologies which can be
used for the potential reduction and elimination of pathogen-related illnesses
in seafood, poultry and meat products (the “Business”); and
     WHEREAS, GFT has authorized (a) one hundred million (100,000,000) shares of
capital stock, having a par value of $0.000001 per share, of which 60,000,000
shares have been designated as Class A Voting Common Stock (the “Class A
Common”) and 30,000,000 shares have been designated as Class B Non-Voting Common
Stock (the “Class B Common” and, together with the Class A Common Stock, the
“GFT Common Stock”), and of which there are thirty-three million four hundred
eighty-five thousand five hundred twenty-one (33,485,521) shares of Class A
Common and twenty-nine million three hundred twenty-seven thousand four hundred
seven (29,327,407) shares of Class B Common issued and outstanding as of the
date of this Agreement; and (b) ten million (10,000,000) shares of preferred
stock, having a par value of $0.000001 per share, of which 8,000,000 shares have
been designated as Series A Preferred Stock (the “Class A Preferred”), and
2,000,000 shares remain non-designated Preferred Stock, and of which there are
seven million three hundred twenty-one thousand six hundred nineteen (7,321,619)
shares of Class A Preferred and no shares of non-designated Preferred Stock
issued and outstanding as of the date of this Agreement; and

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, the Boards of Directors of each of Boulevard and GFT have
determined that it is in the best interests of their respective corporations and
shareholders to continue a business combination between the Parties, but to
accomplish such transaction through an acquisition of the assets of GFT through
their entry into this Agreement, and to perform the actions required hereby to
effect the purchase by Boulevard of substantially all of the assets, tangible
and intangible, associated with the business and the products of GFT
(collectively, the “Asset Purchase”) in the manner set forth herein;
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

    Section 1. ACQUISITION OF ASSETS AND ASSUMPTION OF LIABILITIES.

     1.01 Acquired Assets. Subject to the terms and conditions set forth herein,
GFT agrees to sell, transfer, assign and deliver to Boulevard, and Boulevard
agrees to purchase and accept from GFT, all of the assets and properties of GFT
used or useful in the conduct of the Business as currently conducted, wherever
located, including without limitation the following (collectively, the “Acquired
Assets”):
     (a) Tangible Assets. All of the items of tangible property owned by GFT at
the Closing (as such term is hereinafter defined), whether real, personal or
mixed;
     (b) Materials and Supplies. All materials and supplies of any kind owned by
GFT at the Closing;
     (c) Accounts. All accounts receivable, chattel paper, monies, bank
accounts, deposits with any financial institution, certificated or
uncertificated securities, prepaid expenses, rights to rebates, and rights to
insurance belonging or inuring to GFT as of the Closing Date;
     (d) Contract Rights. All contract rights, leases, documents, instruments,
choses in action, and other general intangibles incurring to or for the benefit
of GFT as of the Closing Date;
     (e) Promotional Rights. All (i) trademarks, service marks, patents, logos,
copyrights, “d/b/a’s” and trade names, whether or not the same have been
registered federally or with any state, municipal or foreign jurisdiction, and
all applications for or registrations of any of the foregoing, marketing or
promotional designs, brochures, advertisements, concepts, literature, rights
against other persons in respect of any of the foregoing and any other
promotional items including, without limitation, all of GFT’s

-2-



--------------------------------------------------------------------------------



 



rights and interests in and to the names GLOBAL FOOD TECHNOLOGIES, INC. and
GLOBAL FOOD TECHNOLOGIES, and any derivations thereof; and (ii) formulas,
recipes, know-how, trade secrets, processes, designs, licenses, pricing
policies, customer lists or profiles, information as to the identities or
requirements of existing customers or potential customers or vendors, market
information, market analyses, marketing plans and all other proprietary rights
(collectively, the “Proprietary Rights”) used or useful or developed or acquired
for use in the Business and owned, licensed or otherwise in the possession of
GFT as of the Closing Date; and
     (f) Books and Records. All papers and records (whether in written,
electronic or other form) of any kind presently in or hereafter coming into the
care, custody or control of GFT (including, without limitation, any such papers
or records held by others on behalf of GFT) relating to any of the Acquired
Assets, to the Business, or to the past, present or future operation thereof
including, but not limited to, purchase and sales records, computer programs,
software packages, computer printouts, business and financial reports and
records, manuals and forms, personnel records, laboratory reports, test results,
environmental control records, accounting and management manuals, business
stationary, blank forms, blank checks and other blank instruments, and any
papers and records relating to any of GFT’s Proprietary Rights.
1.02 Purchase Price and Covenant Payment; Closing.
     (a) Purchase Price. In consideration for the sale, conveyance and transfer
of the Acquired Assets and the representations, warranties and covenants set
forth herein and in the other documents and instruments delivered or to be
delivered at or prior to the Closing pursuant hereto (collectively, the “Closing
Documents”), the Parties agree that Boulevard shall do the following:
          (i) issue and deliver to GFT sixty-nine million one hundred
thirty-four thousand five hundred forty-seven (69,134,547) thousand (           
         ) shares of Boulevard common stock (the “Payment Shares”), based upon
the number of shares of Boulevard stock issued and outstanding as of the date of
this Agreement;
          (ii) assume, in the manner set forth in Section 1.03(a) below, the
claims, obligations and liabilities of GFT set forth on Schedule 1.03 to be
attached hereto prior to Closing.
     (b) Closing. The Closing of the transactions contemplated by this Agreement
(the “Closing”) shall occur at the office of counsel to GFT at 10:00 a.m. on the
date which is ten (10) days after each Party has confirmed to the other that all
conditions to Closing contained herein have been satisfied or waived, or on such
other place, date or time as the parties may mutually agree (the “Closing
Date”).
1.03 Assumption of Liabilities. At the Closing, Boulevard shall assume all of
the liabilities and obligations of GFT arising out of or relating to the
Business (collectively, the “Assumed Liabilities”). At the Closing, Boulevard
and GFT shall each deliver to the

-3-



--------------------------------------------------------------------------------



 



other an executed Agreement of Assignment and Assumption in such form as the
Parties shall mutually agree prior to the Closing. In addition to its
obligations under this Section 1.03, Boulevard shall also assume all
subscription obligations incurred by GFT arising out of the sale of stock and
other derivative security rights to which GFT shall have become obligated prior
to the Closing, provided that such rights are fully disclosed to Boulevard at
the Closing by provision of a definitive shareholders’ list (to also include
persons holding valid options, warrants and other derivative securities).
1.04 Instruments of Conveyance; Transfer of Possession. At the Closing, GFT will
deliver to Boulevard a duly completed and executed bill of sale and assignments
of intellectual property rights, and shall execute, acknowledge and deliver at
or after the Closing such further instruments of conveyance as Boulevard deems
reasonably necessary or advisable to carry out and perfect the transfer of the
Acquired Assets contemplated hereby. Simultaneously with the Closing, GFT shall
put Boulevard into full possession and enjoyment of the Acquired Assets.

    Section 2. REPRESENTATIONS AND WARRANTIES OF THE PARTIES

2.01 Representations and Warranties of Boulevard. Boulevard hereby represents
and warrants to GFT as of the date hereof and as of the Closing, as follows:
     (a) Organization; Subsidiaries.
          (i) Boulevard is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has the corporate
power and authority to own and lease its properties and assets and to carry on
its businesses as now being conducted; Boulevard is duly qualified to do
business as a foreign corporation in each jurisdiction (other than the State of
Delaware) where it owns or leases real estate or conducts business, except where
the failure to be so qualified would not have a material adverse effect on the
business, earnings or financial condition of Boulevard. Boulevard has delivered
to GFT true and correct copies of its charter documents and bylaws.
     (b) Authorization. Boulevard has full power and authority to enter into,
perform and comply with this Agreement and the Closing Documents in accordance
with their respective terms. All corporate action required to be taken by
Boulevard, or by its officers, directors and shareholders, to authorize the
execution, delivery and performance of and compliance with this Agreement and
the Closing Documents has been properly taken. Each person signing this
Agreement (and any Closing Document to which such Boulevard is a party) as an
executive officer of Boulevard shall be the duly elected and qualified executive
officer of Boulevard, with full power and authority to enter into, execute and
cause the performance of said agreements by Boulevard in accordance with their
respective terms. Once executed and delivered by Boulevard, this Agreement and
the other Closing Documents to which it is a party shall constitute the valid
and binding obligation of Boulevard, enforceable against it in accordance with
their respective terms.

-4-



--------------------------------------------------------------------------------



 



     (c) Capitalization.
          (i) The authorized, issued and outstanding shares of Boulevard Common
Stock as of the date hereof are as set forth above in the Recitals to this
Agreement. All outstanding shares of Boulevard Common Stock have been duly
authorized, validly issued and are fully paid and nonassessable. Boulevard has
not issued any securities giving rise to claims for violation of federal or
state securities laws or the securities laws of any other jurisdiction with
respect to which the statute of limitations has not lapsed. There does not exist
any fact or condition which has, or which with notice or lapse of time would be
reasonably expected to, result in the unavailability of Boulevard Common Stock
to be publicly traded in the NASDAQ over-the-counter market, and nothing has
come to the attention of any officer or director of Boulevard which would cause
them to reasonably believe that any such fact or condition may occur within the
next twelve (12) months.
          (ii) There is no option, warrant, call, convertible security or
commitment of any character relating to unissued shares of Boulevard Common
Stock, and, to the Best Knowledge of Boulevard, there are no voting trusts or
other agreements or understandings with respect to the voting of issued and
outstanding Boulevard Common Stock.
     (d) Financial Statements. Boulevard has delivered to GFT its audited
balance sheet as of December 31, 2004 (the “Boulevard 2004 Balance Sheet”), and
the related statements of income and retained earnings, and changes in financial
position for the fiscal year ended on such date (collectively, the “Boulevard
Financial Statements”). The Boulevard Financial Statements, together with any
notes related thereto, present fairly the financial condition of Boulevard as of
the respective dates indicated and its respective results of operations and the
changes in its respective shareholders’ equity and financial position for the
respective periods indicated in accordance with generally accepted accounting
principles applied on a consistent basis. The financial condition of Boulevard
has not changed in any material and adverse respect since the date of the
Financial Statements.
     (e) Absence of Undisclosed Liabilities. At December 31, 2004, as of the
date hereof and as of the Closing Date, Boulevard has not had and will not have
any indebtedness or liability of any nature, whether accrued, absolute,
contingent or otherwise, whether due or to become due.
     (f) Public Filings. Boulevard has made all filings with the Securities and
Exchange Commission that it has been required to make under the Securities Act
and the Securities Exchange Act. The documents (including all financial
statements contained therein) filed with the SEC, except as amended, complied in
all material respects with the requirements of the Securities Act and the
Securities Exchange Act and, to the Best Knowledge of Boulevard, none of such
documents contained any misrepresentation of a material fact or omitted to state
a material fact required to be stated therein to make the

-5-



--------------------------------------------------------------------------------



 



statements made therein, in light of the circumstances under which they were
made, not misleading.
     (g) Accuracy of Information. No statement by Boulevard contained in this
Agreement, and no statement contained in any certificate furnished or to be
furnished by or on behalf of Boulevard to GFT pursuant hereto, or in connection
with the transactions contemplated hereby, contains or will contain any untrue
statement, or omits to state, any material fact.
2.02 Representations and Warranties of GFT. GFT hereby represents and warrants
to Boulevard as of the date hereof and as of the Closing, as follows:
     (a) Organization; Subsidiaries.
          (i) GFT is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the corporate power
and authority to own and lease its respective properties and assets and to carry
on its business as now being conducted; GFT is duly qualified to do business as
a foreign corporation in each jurisdiction (other than the State of Delaware)
where it owns or leases real estate or conducts business, except where the
failure to be so qualified would not have a material adverse effect on the
business, earnings or financial condition of GFT. GFT has delivered to Boulevard
true and correct copies of its charter documents and bylaws.
          (ii) GFT has no subsidiaries.
     (b) Authorization. GFT has full power and authority to enter into, perform
and comply with this Agreement and the Closing Documents in accordance with
their respective terms. All corporate action required to be taken by GFT, or by
its officers, directors and shareholders, to authorize the execution, delivery
and performance of and compliance with this Agreement and the Closing Documents
has been properly taken. Each person signing this Agreement (and any Closing
Document to which GFT is a party) as an executive officer of GFT shall be the
duly elected and qualified executive officer of GFT, with full power and
authority to execute, deliver and cause the performance of said agreements by
GFT in accordance with their respective terms. Once executed and delivered by
GFT, this Agreement and the other Closing Documents to which it is a party shall
constitute the valid and binding obligation of GFT, enforceable against it in
accordance with their respective terms.
     (c) Capitalization.
          (i) The authorized, issued and outstanding shares of GFT Common Stock
as of the date hereof are as set forth in the Recitals to this Agreement as of
the date hereof. Any shares of GFT issued after the date of this Agreement, but
prior to Closing, shall be identified Boulevard at Closing. All outstanding
shares of GFT Common Stock have been (or will be) duly authorized, validly
issued and are (or will be) fully paid and non-assessable.

-6-



--------------------------------------------------------------------------------



 



          (ii) Except as set forth on Schedule 2.02(c), there is no option,
warrant, call, convertible security or commitment of any character relating to
unissued shares of GFT Common Stock, and, to the Best Knowledge of GFT, there
are no voting trusts or other agreements or understandings with respect to the
voting of issued and outstanding GFT Common Stock.
     (d) Financial Statements. At or prior to the Closing, GFT shall have made
available to Boulevard audited balance sheets of GFT and its Subsidiaries (i) as
at December 31, 2003 (the “GFT 2003 Balance Sheet”) and (ii) as at December 31,
2004 (the “GFT 2004 Balance Sheet”), and the related statements of income and
retained earnings, and changes in financial position for the fiscal years ended
on each of those dates (collectively, the “GFT Financial Statements”). All of
the GFT Financial Statements, together with any notes related thereto, present
fairly the financial condition of GFT as of the respective dates indicated and
its respective results of operations and the changes in its respective
shareholders’ equity and financial position for the respective periods indicated
in accordance with generally accepted accounting principles applied on a
consistent basis. The financial condition of GFT has not changed in any material
and adverse respect since the date of the Financial Statements.
     (e) Leased Real Property. Schedule 2.02(e), is a correct list of each lease
and sublease with respect to real property (the “GFT Leased Real Property”)
leased by GFT as lessee and used in the conduct of its respective businesses
(the “GFT Real Property Leases”). GFT has made available to Boulevard true and
correct copies of each of the GFT Real Property Leases, which are valid and in
full force and effect. Except as set forth on Schedule 2.02(e), neither GFT as
lessee, nor any third party lessor, is in material default of any GFT Real
Property Lease.
     (f) Owned Real Property. Schedule 2.02(f) is a correct list of the
locations of all real property for which GFT is the record or beneficial owner
(the “GFT Real Property”). Except for the GFT Real Property and any easements or
rights-of-way for the benefit of GFT which are appurtenant thereto, and the GFT
Leased Real Property and any easements or rights-of-way for the benefit of GFT
which are appurtenant thereto, there are no real property interests material to
the business of GFT. GFT has made available to Boulevard true and correct copies
of all deeds or other instruments of title conveying the GFT Real Property to
GFT.
     (g) Fixed Assets; Condition of Assets. At or prior to the Closing, GFT
shall make available to Boulevard true and correct information concerning its
tangible assets having a fair market value in excess of $100,000 (a “Material
Tangible Asset”). GFT has good and marketable title in and to all of the
Material Tangible Assets owned by them, free and clear of any and all Liens (as
hereinafter defined). All of such Material Tangible Assets are in good condition
and repair, normal wear and tear excepted, and GFT has not received notice, nor
is it aware, of any defect or other problem with any of such Material Tangible
Assets. All Material Tangible Assets are owned, leased or otherwise used or
useful in the conduct of their respective businesses are located at GFT
corporate office at

-7-



--------------------------------------------------------------------------------



 



113 Court Street, Hanford, California 93230, or at its technical office, at 1656
Kraft Road, Pocatello, ID 83204.
     (h) Absence of Undisclosed Liabilities. Since December 31, 2004, except as
disclosed in Schedule 2.02(h), attached hereto, and except for those incurred in
the ordinary course of its business, GFT has not and will not have any
indebtedness or liability of any nature, whether accrued, absolute, contingent
or otherwise, whether due or to become due, which, in each case, is in excess of
One Hundred Thousand Dollars ($100,000), and which was not reflected on the GFT
2004 Balance Sheet.
     (i) Contracts. Except as set forth in Schedule 2.02(i), except as
specifically disclosed or reflected, or reserved against, on the GFT 2004
Balance Sheet or any notes related thereto, and except as set forth herein or in
any Schedules hereto, GFT is not a party to, nor is bound by, nor are any of its
properties subject to, any written or oral agreement relating to or involving
any of the following:
          (i) any contract which involves the purchase or sale of goods or
payment for services with a value of more than One Hundred Thousand Dollars
($100,000); and which is not cancelable by GFT upon notice given at the Closing
Date within thirty (30) days after the date of such notice;
          (ii) any contract for the employment of any officer or employee or
former officer or employee (other than, with respect to any employee, contracts
which are terminable without liability upon notice of thirty (30) days or less
and do not provide for any further payments following such termination) pursuant
to which payments may be required to be made at any time following the date
hereof;
          (iii) any stock option or appreciation rights plan or arrangement;
          (iv) any mortgage or other form of secured indebtedness;
          (v) any unsecured debenture, note or installment obligation, the
unpaid balance of which exceeds One Hundred Thousand Dollars ($100,000) in the
aggregate;
          (vi) any guaranty of any obligation for borrowing or otherwise,
excluding (A) endorsements made for collection, guaranties made or letters of
credit given in the ordinary course of business, and (B) other guaranties which
in the aggregate do not exceed One Hundred Thousand Dollars ($100,000) in the
aggregate;
          (vii) any contract or proposed contract, including but not limited to
assignments, licenses, transfers of exclusive rights, “work for hire”
agreements, special commissions, employment contracts, purchase orders, sales
orders, mortgages and security agreements, to which GFT is a party, and which
(A) contains a grant or other transfer, whether present, retroactive,
prospective, or contingent, by GFT, of any rights in any invention, trade
secret, proprietary information, trademark, service mark, trade name, copyright,
or other intellectual property right by whatever name designated, without regard
to whether such invention, trade secret, proprietary information, trademark,

-8-



--------------------------------------------------------------------------------



 



service mark, trade name, copyright, material object or other intellectual
property was in existence at the time such contract was made; or (B) contains a
promise made by GFT to pay any lump sum or royalty or other payment or
consideration in respect of the acquisition, practice or use of any rights in
any invention, trade secret, proprietary information, trademark, service mark,
trade name, copyright, material object in which an original work of authorship
was first fixed, or other intellectual property right by whatever name
designated and without regard to whether such lump sum, royalty payment or other
consideration was ever made or received; or
          (viii) any other contract, agreement or other instrument not entered
into in the ordinary course of business which is material to the business or
operations of GFT and calls for the payment in cash or property in excess of One
Hundred Thousand Dollars ($100,000) by GFT.
          True and complete copies of all contracts, agreements and other
instruments referred to in Schedule 2.02(j) have been or will be made available
to Boulevard by GFT. All such contracts, agreements and other instruments are
enforceable by GFT against the other party or parties thereto, in accordance
with their respective terms. Neither GFT, nor any third party, is in material
default, and no event has occurred which with notice or lapse of time or both
would become a default, under any contract, agreement or instrument, which
default would have a material adverse effect upon the business, operations,
earnings or financial condition of GFT.
     (k) Employee Benefit Plans. GFT has adopted an Incentive Stock Option Plan,
dated July 12, 2005, a true and complete copy of which has been made available
to Boulevard at or prior to the Closing..
          (l) Non-Contravention; Consents. Except as set forth in
Schedule 2.02(l), the execution and delivery of this Agreement and the
consummation by GFT of any of the transactions in the manner contemplated
herein, do not and will not:
          (i) violate any provision of the charter or bylaws of GFT;
          (ii) violate, or result with the giving of notice or passage of time
in the violation of, any provision of, or result in the acceleration of or
entitle any party to accelerate (whether after the giving of notice or lapse of
time or both) any obligation under, or result in the creation or imposition of
any lien, charge, pledge, security interest or other encumbrance upon any of the
properties of GFT pursuant to any provision of, any mortgage, lien, lease,
agreement, permit, indenture, license, instrument, law, order, arbitration
award, judgment or decree to which GFT is a party or by which it or any of its
respective properties are bound, the effect of all of which violations,
accelerations, creations and impositions would result, in the aggregate, in
subjecting GFT to liabilities, or in causing the acceleration of liabilities, in
excess of One Hundred Thousand Dollars ($100,000);

-9-



--------------------------------------------------------------------------------



 



          (iii) violate any law, order, judgment or decree to which GFT is
subject;
          (iv) violate or conflict with any contract obligation of any kind or
character to which GFT is subject, or by which any of its respective assets may
be bound, the effect of all of which violations or conflicts would result, in
the aggregate, in subjecting GFT to aggregate liabilities in excess of One
Hundred Thousand Dollars ($100,000); or
          (v) constitute an event permitting termination of an agreement to
which GFT is subject, if in any such circumstance, individually or in the
aggregate with all other such events, such termination would have consequences
materially adverse to GFT.
          Except as provided in Schedule 2.02(l), no consent, authorization,
order or approval of, or filing or registration with, any governmental agency,
board or other regulatory body is required for or in connection with the
execution, delivery and performance of this Agreement by GFT, and the
consummation by GFT of the transactions contemplated hereby.
     (m) Accounts Receivable. GFT has made available to Boulevard a true and
accurate list of all accounts receivable of GFT as at December 31, 2003 (the
“GFT Accounts Receivable”), which list is true, correct and complete and sets
forth the aging of such GFT Accounts Receivable. To the Best Knowledge of GFT,
there is no contest, claim or right of set-off contained in any written
agreement with any account debtor relating to the amount or validity of any
Account Receivable, other than GFT Accounts Receivable which do not exceed, in
the aggregate, the reserve for uncollected accounts set forth on the GFT 2003
and GFT First Quarter Balance Sheets, as applicable.
     (n) Intellectual Property Rights. Schedule 2.02(n), attached hereto is a
complete list and description of all of GFT’s United States and foreign:
(i) patents and patent applications; (ii) trademark registrations and
applications for trademark registrations; (iii) copyright registrations and
applications for copyright registrations; and (iv) unregistered trademarks,
trade names, service marks and copyrights. GFT wholly owns the exclusive rights
to all of the above-described intellectual property, and there are no known
actual or threatened claims of any third party challenging the ownership, scope
or validity of any of the said intellectual property rights; to the Best
Knowledge of GFT, there is no infringing use by any Person or entity of any of
said intellectual property, or of any other trade secret or proprietary right
belonging to GFT, and there has been no disclosure of any of its trade secrets
to any person other than persons who have executed confidentiality agreements
with GFT or are otherwise legally bound to maintain the confidentiality thereof.
     (o) Compliance with Applicable Law.
          (i) Except as set forth in Schedule 2.02(o) or would not materially
adversely affect the business, operations, earnings, prospects or financial
condition, or

-10-



--------------------------------------------------------------------------------



 



would not subject any officer or director of GFT to civil or criminal penalties
exceeding Ten Thousand Dollars ($10,000) in the aggregate, GFT is, in the
conduct of its business, in compliance with all federal, state or local laws,
statutes, ordinances, regulations and permits, including, without limitation,
agencies concerned with occupational safety, environmental protection, tax and
employment practices; and
          (ii) Except as set forth in Schedule 2.02(o), GFT has not received
notice of violation of any such rules or regulations referred to in clause
(i) above, whether or not the same has been corrected, within the last three
(3) years, which would result in any liability by GFT for penalties or damages,
or any injunction or governmental order or decree.
     (p) Litigation. Except as set forth in schedule, 2.02(p), there is no
action, suit, proceeding or investigation pending or, to the Best Knowledge of
GFT, threatened, which would subject GFT to liability in an amount greater than
Ten Thousand Dollars ($10,000) in the aggregate; there is no reasonable basis
known to GFT for any such action that would result in any such effect and that
is probable of assertion; and GFT is not in default in respect of any judgment,
order, writ, injunction or decree of any court or any federal, state, local or
other governmental department, commission, board, bureau, agency or
instrumentality, nor does there exist any fact or condition which with the
giving of notice or the passage of time would constitute such a default, which
default would have a material adverse effect on the business, operations,
earnings or financial condition of GFT.
     (q) Permits. GFT holds all permits, licenses, orders and approvals of all
federal, state or local governmental or regulatory bodies required for it to
conduct its business as currently conducted, except where the failure to do so
would not have a material adverse effect on the conduct of such business; all
such permits, licenses, orders and approvals are in full force and effect and,
to the Best Knowledge of GFT, no suspension or cancellation of any of them is
threatened. None of such permits, licenses, orders or approvals will be
materially adversely affected by the consummation of the transactions
contemplated by this Agreement or the Merger.
     (r) Restrictive Covenants. GFT is not a party to any agreement, contract or
covenant limiting the freedom of GFT from competing in any line of business or
with any person or other entity in any geographic area.
     (s) Tax Matters. GFT has filed all required tax returns and tax information
returns and reports with respect to federal, state and local income taxes,
federal and state employment and unemployment taxes, property taxes, federal and
state withholding payment, license fees, Federal Insurance Contributions Act
contributions, franchise, license, gross receipts, room tax and other similar
returns and reports; such returns are correct and complete in all material
respects, and GFT has paid all taxes and duties (and all interest and penalties
with respect thereto) shown to be due thereby. All of such tax returns are, to
the best knowledge of GFT, true and correct as filed, and GFT has not been
advised by any taxing authority of any claim, fact or circumstance which will or
is

-11-



--------------------------------------------------------------------------------



 



reasonably expected to cause a material, adverse change in the financial
condition of GFT.
     (t) Accuracy of Information. No statement by GFT contained in this
Agreement, or in any Exhibit or Schedule attached hereto, and no statement
contained in any certificate furnished or to be furnished by or on behalf of GFT
to Boulevard pursuant hereto, or in connection with the transactions
contemplated hereby, contains any untrue statement, or omits to state, any
material fact.
Section 3. COVENANTS OF THE PARTIES
3.01 Covenants of Boulevard. Boulevard hereby makes the following covenants to,
and for the benefit of GFT and Solvis:
     (a) Conduct of Business. From and after the date hereof, through and
including the Closing, Boulevard shall not enter into any business, contract,
understanding, arrangement or undertaking, or incur any liability or obligation,
other than as contemplated by or in furtherance of this Agreement.
     (b) Proposals Made to Boulevard. Prior to the Closing Date, Boulevard
(i) will not, directly or indirectly, whether through any of its officers,
employees, representatives or otherwise, sell, solicit or encourage any written
inquires or proposals for the acquisition of stock or other securities, or all
or substantially all of the assets or the business, of Boulevard, and (ii) will
promptly advise GFT of any inquiry or proposal for the acquisition of any stock
or other securities or all or substantially all of the assets or business of
Boulevard.
3.02 Covenants of GFT. GFT hereby makes the following covenants to, and for the
benefit of, Solvis and Boulevard:
     (a) Notification. GFT shall give prompt notice to Boulevard of (i) any
notice of, or other communication received by, GFT subsequent to the date of
this Agreement and prior to the Closing Date, relating to a default or event
which with notice or lapse of time or both would become a default, or which
would cause any warranty or representation of GFT to be untrue or misleading,
under this Agreement, or any other material contract, agreement or instrument to
which GFT is a party, by which GFT, or any of its properties, is bound or to
which GFT, or any of its properties, is subject and (ii) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement.
     (b) Conduct of Business; Certain Covenants. Except as contemplated by the
terms of this Agreement, from and after the execution and delivery of this
Agreement and until the Closing Date, GFT shall conduct its business and
operations in, and not take any action other than according to, its ordinary and
usual course of business, and GFT will use its respective best efforts in a
manner consistent with its current practices to preserve

-12-



--------------------------------------------------------------------------------



 



intact its business, organization and relationships with employees, agents,
customers, suppliers, shareholders and others having business dealings with it.
     (c) Proposals Made to GFT. Prior to the Closing Date, GFT (i) will not,
directly or indirectly, whether through any of its officers, employees,
representatives or otherwise, solicit or encourage any written inquires or
proposals for the acquisition of stock or other securities, or all or
substantially all of the assets or the business, of GFT, and (ii) will promptly
advise Boulevard of any inquiry or proposal for the acquisition of any stock or
other securities or all or substantially all of the assets or business of GFT.
     (d) Redemption of Certain Shares. GFT hereby agrees to guarantee the
obligation of Solvis to redeem, at the election of Pierce Mill Associates, Inc.,
a Delaware corporation (“Pierce Mill”), such number of shares of Boulevard as
may still be owned beneficially and of record by Pierce Mill on the third (3rd)
anniversary of the Closing Date, if the shares of Boulevard have not been
admitted for public trading on a recognized public stock market or stock
exchange as of such date. The price to be paid by GFT to Pierce Mill on behalf
of Solvis, if such condition exists on the third anniversary of the Closing
Date, is fifty cents ($0.50) per share then owned by Pierce Mill.
3.03 Covenants of Solvis. Solvis hereby makes the following covenants to, and
for the benefit of, Boulevard and GFT:
     (a) Compliance with Agreements. Solvis agrees that it shall take all steps
reasonably necessary to ensure the compliance by it and Boulevard with all
obligations of such parties in this Agreement and the other transactional
documents to which they are a party.
     (b) Trickle-Out Provision. Solvis agrees that at such time as it is able to
distribute shares of Boulevard to its shareholders, whether through the
registration thereof or otherwise pursuant to an exemption thereof, it shall
obtain from each recipient thereof an enforceable agreement, upon which
Boulevard may rely, to the effect that such recipient will not, without the
prior written consent of Boulevard (which may be given or withheld in its sole
discretion), make any sales of Boulevard stock in excess of the volume
limitations to which affiliated persons are subject pursuant to Rule 144(e).
3.04 Governmental Filings. Boulevard and GFT shall cooperate with each other in
filing all necessary applications, reports or other documents with any federal
or state agencies, authorities or bodies having jurisdiction with respect to
this Agreement, and in seeking necessary consultation with and prompt favorable
action by any such agencies, authorities or bodies.
3.05 Publicity. Boulevard and GFT will consult with each other in advance of
making any public announcements with respect to the execution of this Agreement,
the Asset Purchase or the transactions contemplated hereby, and any public
announcements shall be made only at such time and in such manner as Boulevard
and GFT may mutually agree,

-13-



--------------------------------------------------------------------------------



 



except that either party shall be free to make such public announcements as it
shall reasonably deem necessary to comply with federal or state laws and
regulations.
Section 4. CONDITIONS PRECEDENT TO PERFORMANCE.
4.01 Conditions Precedent to GFT’s Performance. The obligations of GFT to be
performed under this Agreement at or after the Closing are subject to the
satisfaction, at or before the Closing, of all of the conditions set forth in
this Section 4. GFT may waive any or all of such conditions in whole or in part
without prior notice. No such waiver of a condition shall, however, constitute a
waiver by GFT of any of its other rights or remedies, at law or in equity, if
Boulevard shall breach or be in default under any of its representations,
warranties or covenants made under or pursuant to this Agreement:
     (a) No Material Adverse Change. Since March 31, 2005, no material adverse
change in the business, operations, earnings, assets or financial condition of
Boulevard, and no event which would materially and adversely affect the
business, operations, earnings, assets or financial condition of Boulevard shall
have occurred.
     (b) Accuracy of Representations and Warranties. All representations and
warranties set forth in Section 3 above or all written statements that shall be
delivered to GFT pursuant hereto shall be true and correct at all times during
the consummation of the transactions contemplated hereby and in the Closing
Documents.
     (c) Delivery of Closing Documents. At or before the Closing, Boulevard
shall have furnished to GFT the following documents (the “Boulevard Closing
Documents”):
          (i) a certificate, signed by the Secretary of Boulevard and dated the
Closing Date, setting forth the incumbency of each officer required to execute
this Agreement and each Boulevard Closing Document and, having attached thereto
as Exhibits A, B, and C, respectively, certified copies of the Certificate of
Incorporation and Bylaws, as amended, and a Certificate of Good Standing from
the Secretary of State of Delaware dated not more than three (3) business days
prior to the Closing Date;
          (ii) a certificate, signed by the Chief Financial Officer of Boulevard
and dated the Closing Date, stating that to his Best Knowledge, the Boulevard
Financial Statements (including without limitation, any notes relating thereto)
are true and complete, and present fairly and accurately the financial condition
of Boulevard as of the dates and for the respective periods indicated thereon;
          (iii) a certificate, dated the Closing Date and signed by the Chief
Executive Officer of Boulevard, (A) stating that all of the representations and
warranties of Boulevard contained in this Agreement are true and correct on and
as of the Closing Date, with the same force and effect as though such
representations and warranties had been originally made by Boulevard on and as
of the Closing Date; and (B) to the Best

-14-



--------------------------------------------------------------------------------



 



Knowledge of Boulevard, since the date of execution of the Agreement, there has
been no material change, fact or occurrence which makes any statement contained
in the Agreement false or misleading, or which has had a materially adverse
effect upon the assets, business, operations, prospects, or financial condition
of Boulevard; and
     (d) Authorizing Resolutions. At the Closing, Boulevard shall have furnished
GFT with certified copies of resolutions duly adopted by the Board of Directors
and shareholders of Boulevard approving the execution and delivery of this
Agreement and the Boulevard Closing Documents, and all other necessary or proper
corporate action to enable Boulevard and the Boulevard Shareholders to comply
with the terms of this Agreement.
     (e) Representations. The representations and warranties of Boulevard and
the Boulevard Shareholders contained in this Agreement shall also be true and
correct in all material respects at and as of the Closing Date, with the same
force and effect as if made at and as of the Closing Date; and Boulevard and the
Boulevard Shareholders shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed by
each at or prior to the Closing.
     (f) Consents and Waivers. At the Closing, all consents, authorizations,
orders and approvals which are material to the business of Boulevard shall have
been obtained.
     (g) Litigation. At the Closing, there shall be no effective injunction,
writ or preliminary restraining order or any order of any nature issued by a
court of competent jurisdiction or governmental agency restraining or
prohibiting the consummation of the transactions provided for herein, or any of
them, or limiting in any manner GFT’s rights hereunder, or requiring the sale or
other disposition of any of the operations of Boulevard, or making the
consummation of the transactions contemplated by the Merger Certificate unduly
burdensome to the parties hereto, and immediately prior to the Closing Date no
proceeding or lawsuit shall have been commenced and be pending or be threatened
by any governmental or regulatory agency or any other person with respect to the
transactions contemplated by this Agreement or the Merger which GFT, in good
faith and with the advice of counsel, believes would result in any of the
foregoing or which seeks the payment of substantial damages by Boulevard or GFT.
     (h) Public Filings; Tax Obligations. At or prior to the Closing, Boulevard
shall provide evidence to GFT that it has (i) filed with the Securities and
Exchange Commission all documents that it is required to have filed under the
Securities Act and the Securities Exchange Act, and (ii) that it has paid all
taxes assessed against it by the authorized taxing agency in any jurisdiction
(including, without limitation, any taxes to be paid by GFT on behalf of
Boulevard pursuant to Section 1.03 hereof), except where the failure to make any
such payment will or is reasonably likely to cause a material and adverse
consequence for Boulevard.
4.02 Conditions Precedent to Boulevard’s Performance. The obligations of
Boulevard to be performed under this Agreement at or after the Closing are
subject to the

-15-



--------------------------------------------------------------------------------



 



satisfaction, at or before the Closing, of all of the conditions set forth in
this Section 4. Boulevard may waive any or all of such conditions in whole or in
part without prior notice. No such waiver of a condition shall, however,
constitute a waiver by Boulevard of any of its other rights or remedies, at law
or in equity, if GFT shall breach or be in default under any of its
representations, warranties or covenants made under or pursuant to this
Agreement:
     (a) No Material Adverse Change. Since December 31, 2004, no material
adverse change in the business, operations, earnings, assets or financial
condition of GFT, and no event which would materially and adversely affect the
business, operations, earnings, assets or financial condition of GFT shall have
occurred.
     (b) Accuracy of Representations and Warranties. All representations and
warranties set forth in Section 2 above or all written statements that shall be
delivered to Boulevard pursuant hereto shall be true and correct at all times
during the consummation of the transactions contemplated hereby and in the
Closing Documents
     (c) Delivery of Closing Documents. At or before the Closing, GFT shall have
furnished to Boulevard the following documents (the “GFT Closing Documents”):
          (i) a certificate, signed by the Secretary of GFT and dated the
Closing Date, setting forth the incumbency of each officer required to execute
this Agreement and each GFT Closing Document and, having attached thereto as
Exhibits A, B, and C, respectively, certified copies of the Certificate of
Incorporation and Bylaws, as amended, and a Certificate of Good Standing from
the Secretary of State of Delaware dated not more than three (3) business days
prior to the Closing Date;
          (ii) a certificate, signed by the Chief Financial Officer of GFT and
dated the Closing Date, stating that to his Best Knowledge, the GFT Financial
Statements (including without limitation, any notes relating thereto) are true
and complete, and present fairly and accurately the financial condition of GFT
as of the dates and for the respective periods indicated thereon; and
          (iii) a certificate, dated the Closing Date and signed by the
President of GFT, (A) stating that all of the representations and warranties of
GFT contained in this Agreement are true and correct on and as of the Closing
Date, with the same force and effect as though such representations and
warranties had been originally made by GFT on and as of the Closing Date; and
(B) to the Best Knowledge of GFT, since the date of execution of the Agreement,
there has been no material change, fact or occurrence which makes any statement
contained in the Agreement false or misleading, or which has had a materially
adverse effect upon the assets, business, operations, prospects, or financial
condition of GFT;
     (d) Copies of Authorizing Resolutions. At the Closing, GFT shall have
furnished Boulevard with certified copies of resolutions duly adopted by the
Board of Directors and shareholders of GFT approving the execution and delivery
of this Agreement and the GFT Closing Documents, and all other necessary or
proper corporate

-16-



--------------------------------------------------------------------------------



 



action to enable GFT and the GFT Shareholders to comply with the terms of this
Agreement.
     (e) Minimum Acceptance by GFT Shareholders. The number of GFT Shareholders
who have executed this Agreement by the Closing shall be not less than such
number as represent beneficially or of record, fifty-one percent (51%) of the
total number of shares of the voting capital stock of all classes of GFT issued
and outstanding as of the Closing Date.
     (f) Representations. The representations and warranties of GFT and the GFT
Shareholders contained in this Agreement shall also be true and correct in all
material respects at and as of the Closing Date, with the same force and effect
as if made at and as of the Closing Date; and GFT and the GFT Shareholders shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement to be performed by each at or prior to the
Closing.
     (g) Consents and Waivers. At the Closing, all consents, authorizations,
orders and approvals described in Section 2.02(r) hereof and which are material
to the business of GFT shall have been obtained.
     (h) Litigation. At the Closing, there shall be no effective injunction,
writ or preliminary restraining order or any order of any nature issued by a
court of competent jurisdiction or governmental agency restraining or
prohibiting the consummation of the transactions provided for herein, or any of
them, or limiting in any manner Boulevard’s rights hereunder, or requiring the
sale or other disposition of any of the operations of GFT, or making the
consummation of the transactions contemplated by the Merger Certificate unduly
burdensome to the parties hereto, and immediately prior to the Closing Date no
proceeding or lawsuit shall have been commenced and be pending or be threatened
by any governmental or regulatory agency or any other person with respect to the
transactions contemplated by this Agreement or the Merger which Boulevard, in
good faith and with the advice of counsel, believes would result in any of the
foregoing or which seeks the payment of substantial damages by GFT or Boulevard.
Section 5. INDEMNIFICATION.
5.01 Indemnification by Boulevard.
     (a) Boulevard agrees to indemnify and hold harmless GFT, its affiliates,
officers, directors, shareholders, agents and representatives (the “GFT
Indemnitees”) from and against any and all reasonable out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees and expenses
and any and all court costs, judgments and settlements (collectively,
“Expenses”), incurred by any such GFT Indemnitee in connection with or arising
from any lawsuits or other legal proceedings, whether judicial or administrative
and whether brought derivatively or by or on behalf of third parties (including
governmental agencies or officials, but excluding any lawsuit brought by a
shareholder of GFT in such capacity), challenging or seeking to set aside

-17-



--------------------------------------------------------------------------------



 



this Agreement, the Merger or the consummation of the transactions contemplated
hereby.
     (b) If a GFT Indemnitee believes that it or he has incurred any Expense, it
or he shall notify Boulevard promptly in writing describing such Expense and the
underlying cause thereof, the amount thereof, if known, and the method of
computation of such Expense, all with reasonable particularity.
     (c) If any action at law or suit in equity or other legal proceeding is
instituted, GFT shall promptly notify Boulevard, in writing, of the institution
or assertion thereof; but the omission to so notify Boulevard shall not relieve
it from any liability which it may have to GFT unless Boulevard is actually
prejudiced by such failure to notify. Boulevard shall be entitled to participate
therein and, if it so elects, to assume the defense thereof, with counsel
reasonably satisfactory to GFT provided that, if GFT reasonably believes that it
has defenses to such claim, action, suit or proceeding that are different from
or additional to those available to Boulevard or if GFT otherwise reasonably
believes that its interests in such claim, action, suit or proceeding conflict
with the interests of Boulevard and cannot be adequately presented by such
counsel, GFT may select one counsel reasonably satisfactory to Boulevard (whose
reasonable fees and expenses shall be paid by Boulevard) to participate in the
defense of such claim, action, suit or proceeding in cooperation with counsel
for Boulevard.
     (d) No GFT Indemnitee shall settle or compromise any claim, action, suit or
proceeding without the prior written consent of Boulevard, unless the provisions
of this Section 5.01 are waived in writing by GFT with respect to such matter.
5.02 Indemnification by GFT.
     (a) GFT agrees to indemnify and hold harmless Boulevard, its affiliates,
officers, directors, shareholders, agent and representatives (the “Boulevard
Indemnitees”) from and against any and all Expenses (as hereinabove defined),
incurred by the Boulevard Indemnitees in connection with or arising from any
lawsuits or other legal proceedings, whether judicial or administrative and
whether brought derivatively or by or on behalf of third parties (including
governmental agencies or officials, but excluding any lawsuit brought by a
shareholder of Boulevard in such capacity), challenging or seeking to set aside
this Agreement, the Merger or the consummation of the transactions contemplated
hereby.
     (b) If a Boulevard Indemnitee believes that it or he has incurred any
Expense, it or he shall notify GFT promptly in writing describing such Expense
and the underlying cause thereof, the amount thereof, if known, and the method
of computation of such Expense, all with reasonable particularity.
     (c) If any action at law or suit in equity or other legal proceeding is
instituted, Boulevard shall promptly notify GFT, in writing, of the institution
or assertion thereof; but the omission to so notify GFT shall not relieve it
from any liability which it may have

-18-



--------------------------------------------------------------------------------



 



to Boulevard unless GFT is actually prejudiced by such failure to notify. GFT
shall be entitled to participate therein and, if it so elects, to assume the
defense thereof, with counsel reasonably satisfactory to Boulevard provided
that, if Boulevard reasonably believes that it has defenses to such claim,
action, suit or proceeding that are different from or additional to those
available to GFT or if Boulevard otherwise reasonably believes that its
interests in such claim, action, suit or proceeding conflict with the interests
of GFT and cannot be adequately presented by such counsel, Boulevard may select
one counsel reasonably satisfactory to GFT (whose reasonable fees and expenses
shall be paid by GFT) to participate in the defense of such claim, action, suit
or proceeding in cooperation with counsel for GFT.
     (d) No Boulevard Indemnitee shall settle or compromise any claim, action,
suit or proceeding without the prior written consent of GFT, unless the
provisions of this Section 5.02 are waived in writing by GFT with respect to
such matter.
5.03 Coordination of Legal Defense. In the event that any party may become the
subject of any litigation or other proceeding as a result of any of the
foregoing items for which it may be entitled to indemnification pursuant to the
provisions of Section 5.01 or 5.02 hereof, the party so entitled to
indemnification shall have the right to coordinate its own defense and legal
representation, and the indemnifying party shall pay all costs incurred in
connection therewith, and shall otherwise use its best efforts to cooperate with
the party being indemnified and its counsel in defending against such litigation
or proceeding.
Section 6. REMEDIES FOR BREACH OF AGREEMENT.
6.01 Default; Remedies. This Section shall apply in the event that a party
hereto refuses to consummate the transactions contemplated by this Agreement or
if any default under, or breach of any representation, warranty, covenant or
condition of, this Agreement on the part of a party hereto shall have occurred
that results in the failure to consummate the transactions contemplated hereby.
In each such event, the non-refusing and/or non-Defaulting Party shall be
entitled to seek and obtain money damages from the Defaulting Party plus its
court costs and reasonable attorneys’ fees in connection with the pursuit of its
remedies thereunder.
Section 7. MISCELLANEOUS PROVISIONS.
7.01 Transactional Expenses. Each party shall pay its own fees and expenses
incident to the negotiation, preparation, execution, delivery and performance
hereof, including, without limitation, the fees and expenses of its counsel,
accountants and other agents and representatives.
7.02 Access. Until the Closing and for a reasonable period thereafter throughout
the transition of the Business, GFT hereby agrees to (i) provide Boulevard and
its representatives full access to the books, records, facilities and senior
management and financial personnel of GFT, and (ii) permit Boulevard and its
representatives to make

-19-



--------------------------------------------------------------------------------



 



copies and retain other documentation with respect to GFT, its Business,
operations, financial position, prospects and the Acquired Assets.
7.03 Burden and Benefit.
     (a) This Agreement shall be binding upon and, to the extent permitted in
this Agreement, shall inure to the benefit of, the parties hereto and their
respective successors, heirs and permitted assigns.
     (b) It is the intent of the parties hereto that no third-party beneficiary
rights be created or deemed to exist in favor of any person not a party to this
Agreement, unless otherwise expressly agreed in writing by the parties.
7.04 Non-Disclosure. GFT agrees that, after the Closing Date, it shall not, and
shall cause its officers, directors, shareholders, employees, agents and
representatives not to, disclose or reveal to any person, directly or
indirectly, any confidential or proprietary information relating to the
customers, business practices and policies, operations, financial condition,
prospects or any other aspect of GFT’s Business, which confidential or
proprietary information is hereby acknowledged by GFT to constitute a portion of
the Acquired Assets being purchased hereunder.
7.05 Brokers. Each party represents and warrants to the others that it has dealt
with no broker or finder in connection with any of the transactions contemplated
by this Agreement and, insofar as each party knows, no broker, finder or other
person is entitled to any brokerage commission or finder’s fee in connection
with any of such transactions. Each party agrees to indemnify and hold harmless
the other parties from and against any claim of brokerage fees, commissions or
other remuneration resulting from any action taken by the indemnifying party
hereunder.
7.06 Modifications, Waivers, Agreement. The Parties hereto, by mutual agreement
in writing approved by their respective Board of Directors, or their respective
officers authorized by their respective Boards of Directors, may amend, modify
and supplement this Agreement in any respect. An Agreement by the parties to
extend the Closing Date pursuant to Section 6.01 hereof, or a waiver by a party
of any condition to such party’s obligations hereunder, shall be exercised on
behalf of such party by its Board of Directors or its officers authorized by its
Board of Directors. Any condition to a Party’s obligations hereunder may be
waived by such Party.
7.07 Schedules and Exhibits. All of the Schedules and Exhibits to be attached
hereto prior to Closing are hereby incorporated into this Agreement by reference
and made an integral part hereof as fully as if the same had been set out
completely as a part of this Agreement. All representations, warranties,
covenants and other agreements contained herein shall be applicable to such
Schedules and Exhibits.

-20-



--------------------------------------------------------------------------------



 



7.08 Further Assurances. Each party hereby agrees to do such things and take
such actions as may be reasonably necessary to effect the transactions
contemplated by this Agreement or in any Closing Document.
7.09 Notices. Any notice under or relating to this Agreement shall be given in
writing and shall be deemed sufficiently given and served for all purposes when
personally delivered transmitted by telecopy, one (1) business day after such
item is sent postage prepaid by overnight courier or other delivery service, or
three (3) business days after a writing is deposited in the United States mail,
first class postage or other charges prepaid and registered, in each case
addressed as follows, or to such other address as may be noticed to the other
parties hereto in accordance with the provisions of this Section 8:

     
(a)
  If to the Boulevard:
 
  Boulevard Acquisition Corporation
 
  1504 R Street, N.W.,
 
  Washington, D.C. 20009
 
  Attn: Stephen J. Fryer, President
 
   
(b)
  If to GFT:
 
  Global Food Technologies, Inc.
 
  420 N. Main Street
 
  Pocatello, ID 83204
 
  Attn: Keith Meeks, President  
 
  With a copy (which shall not constitute notice) to:
 
   
 
  Kenneth S. August, Esquire
 
  August Law Group, P.C.
 
  19200 Von Karman, Suite 500
 
  Irvine, California 92612
 
  Attn: President
 
   
(c)
  If to Solvis:
 
  Solvis Group, Inc.
 
  9449 Balboa Ave Suite 211
 
  San Diego CA 92123
 
  Attn: Brian Bonar
 
           President

8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California applicable to the
performance and enforcement of contracts made within such state, without giving
effect to the law of conflicts of laws applied thereby. In the event that any
dispute shall occur between the parties arising out of or resulting from the
construction, interpretation, enforcement or any other aspect of this Agreement,
the parties hereby agree to accept the exclusive jurisdiction of the Courts of
the State of California sitting in and for the County of

-21-



--------------------------------------------------------------------------------



 



Orange. In the event either party shall be forced to bring any legal action to
protect or defend its rights hereunder, then the prevailing party in such
proceeding shall be entitled to reimbursement from the non-prevailing party of
all fees, costs and other expenses (including, without limitation, the
reasonable expenses of its attorneys) in bringing or defending against such
action.
8.12 Successors; Assignability. No party hereto shall have the authority to
assign its rights or obligations under this Agreement to any other party without
the prior written consent of the other parties hereto.
8.13 Entire Agreement. This Agreement and the Exhibits, Schedules and other
documents referred to herein contain the entire agreement among the parties
hereto with respect to the transactions contemplated hereby, and supersede all
prior agreements with respect thereto, whether written or oral.
8.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which when taken together shall
constitute but one and the same agreement.
8.15 Severable Provisions. Each provision of this Agreement shall be considered
severable, and if any provision of this Agreement or its application to any
person or circumstance shall be held invalid or unenforceable for any reason by
a court of competent jurisdiction, then the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected thereby, and shall be enforced to the greatest extent permitted by
applicable law.
8.16 Rights Cumulative. All rights, powers and privileges conferred hereunder
upon the parties, unless otherwise provided, shall be cumulative and shall not
be restricted to those given by law. Failure to exercise any power given any
party hereunder or to insist upon strict compliance by any other party shall not
constitute a waiver of any party’s right to demand exact compliance with the
terms hereof.
8.17 Headings. The headings of the Articles and Sections of this Agreement and
in the Exhibits to this Agreement are inserted for convenience of reference only
and shall not be deemed to constitute a part hereof or affect the interpretation
of any provision contained herein.
8.18 Gender and Number. In interpreting this Agreement, the reader shall adopt
the plural form of any word written in the singular, and the feminine form of
any word written in the masculine, whenever the context or circumstances of such
provision so require.

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement of Merger and
Reorganization to be executed and delivered as of the date and year first above
written.

                      BOULEVARD ACQUISITION       ATTEST: CORPORATION          
     
 
                   
By:
       /s/ Stephen J. Fryer       By:        /s/ Marshall F. Sparks    
 
                   
 
  Stephen J. Fryer           Marshall F. Sparks    
 
  President           Secretary    
 
                    GLOBAL FOOD                 TECHNOLOGIES, INC.       ATTEST:
 
                   
By:
       /s/ Keith Meeks       By:        /s/ Marshall F. Sparks    
 
                   
 
  Keith Meeks           Marshall F. Sparks    
 
  President           Secretary    
 
                    SOLVIS GROUP, INC.       ATTEST:
 
                   
By:
       /s/ Brian Bonar       By:        
 
                   
 
  Brian Bonar                
 
                   
 
  President           Secretary    

-23-



--------------------------------------------------------------------------------



 



              THE SHAREHOLDERS OF         GLOBAL FOOD TECHNOLOGIES, INC.:      
 
 
            KEITH MEEKS       WITNESS:
 
                 /s/ Keith Meeks            /s/ James Bouskos          
 
           
Address:
  113 Court Street                  
 
  Hanford, CA 93230                  
 
            MARK TERRY       WITNESS:
 
                 /s/ Mark Terry            /s/          
 
           
Address:
  113 Court Street                  
 
  Hanford, CA 93230                  
 
            JAMES BOUSKOS       WITNESS:
 
                 /s/ James Bouskos            /s/ Michael Shaw          
 
           
Address:
  113 Court Street                  
 
  Hanford, CA 93230                  
 
            STEPHEN J. FRYER       WITNESS:
 
                 /s/ Stephen J. Fryer            /s/ James Bouskos          
 
           
Address:
  113 Court Street                  
 
  Hanford, CA 93230                     MICHAEL SHAW       WITNESS:
 
                 /s/ Michael Shaw            /s/ Keith Meeks          
 
           
Address:
  113 Court Street                  
 
  Hanford, CA 93230                  

-24-